Exhibit 10.1

 

UNITED STATES OF AMERICA

BEFORE THE

BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM

WASHINGTON, D.C.

 

TEXAS DEPARTMENT OF BANKING
AUSTIN, TEXAS

 

 

)

Written Agreement by and among

)

 

)

TEXAS STATE BANK

)

Docket No. 06-008-WA/RB-SM

McAllen, Texas

)

 

)

FEDERAL RESERVE BANK

)

  OF DALLAS

)

Dallas, Texas

)

 

)

and

)

 

)

TEXAS DEPARTMENT OF BANKING

)

Austin, Texas

)

 

)

 

WHEREAS, Texas State Bank, McAllen, Texas (the “Bank”), a state chartered bank
that is a member of the Federal Reserve System, is taking steps to address
deficiencies relating to the Bank’s compliance with applicable federal
anti-money laundering (“AML”) laws, rules, and regulations, including the Bank
Secrecy Act (the “BSA”), 31 U.S.C. 5311 et seq.; the rules and regulations
issued thereunder by the U.S. Department of the Treasury (31 C.F.R. Part 103);
and the AML requirements of Regulation H of the Board of Governors of the
Federal Reserve System (the “Board of Governors”) (12 C.F.R. 208.62 and 208.63);

 

WHEREAS, it is the common goal of the Bank, the Federal Reserve Bank of Dallas
(the “Reserve Bank”), and the Texas Department of Banking (the “Commissioner”)
to ensure that the Bank fully addresses all deficiencies in the Bank’s AML
program, policies and procedures; and

 

--------------------------------------------------------------------------------


 

WHEREAS, on April 25, 2006, the Bank’s board of directors, at a duly constituted
meeting, adopted a resolution authorizing and directing G.E. Roney  to enter
into this Written Agreement (the “Agreement”) on behalf of the Bank, and
consenting to compliance by the Bank and its institution-affiliated parties, as
defined in section 3(u) of the Federal Deposit Insurance Act, as amended (the
“FDI Act”) (12 U.S.C. 1813(u)), with each and every provision of this Agreement.

 

NOW, THEREFORE, the Bank, the Reserve Bank, and the Commissioner hereby agree as
follows:

 

Anti-Money Laundering Compliance

 

1.                                       Within 60 days of this Agreement, the
Bank shall submit to the Reserve Bank and the Commissioner an acceptable written
BSA/AML program designed to ensure the Bank’s compliance with all applicable AML
laws, rules, and regulations. The program shall include provisions for updates
on an ongoing basis as necessary to incorporate amendments to the BSA and the
rules and regulations issued thereunder. The program shall, at a minimum
provide, for:

 

(a)                                     enhanced internal controls, including
effective customer identification procedures;

 

(b)                                    the independent testing of compliance
with the BSA and the rules and regulations issued thereunder through regular
comprehensive compliance audits that are fully documented and conducted by
qualified parties who are independent of the Bank’s compliance function;

 

(c)                                     adequate resources for the BSA
compliance officer, including sufficient staff and authority to implement and
maintain an effective BSA/AML program that is commensurate with the Bank’s size
and risk profile; and

 

2

--------------------------------------------------------------------------------


 

(d)                                 effective training for all appropriate Bank
personnel in all aspects of AML regulatory requirements and internal policies
and procedures, and updating of training on a regular basis to reasonably ensure
that personnel are trained in the most current legal requirements, applicable
industry best practices, and internal policies and procedures.

 

Suspicious Activity Reporting and Customer Due Diligence

 

2.                                      Within 60 days of this Agreement, the
Bank shall submit to the Reserve Bank and the Commissioner an acceptable written
customer due diligence program designed to reasonably ensure the identification
and timely, accurate, and complete reporting of all known or suspected
violations of law against or involving the Bank and suspicious transactions at
the Bank to law enforcement and supervisory authorities as required by the BSA
and other applicable laws and regulations. At a minimum, the program shall
include:

 

(a)                                     a methodology for assigning risk levels
to the customer base;

 

(b)                                    a risk focused assessment of the customer
base to:

 

(i)                                         identify the categories of customers
whose transactions and banking activities are routine and usual; and

 

(ii)                                      determine the appropriate level of
enhanced due diligence

 

necessary for those categories of customers that pose a heightened risk of
conducting potentially illicit activities at or through the Bank;

 

(c)                                     for each customer whose transactions
require enhanced due diligence, procedures to:

 

(i)                                          determine the appropriate
documentation necessary to verify the identity and business activities of the
customer; and

 

(ii)                                        understand the normal and expected
transactions of the customer;

 

3

--------------------------------------------------------------------------------


 

and

 

(d)                                procedures designed to ensure proper
identification and reporting of all known or suspected violations of law and
suspicious transactions, including but not limited to:

 

(i)                                       effective monitoring of customer
accounts and transactions;

 

(ii)                                     appropriate participation by Bank
senior management in the process of identifying, reviewing, and reporting
potentially suspicious activity;

 

(iii)                                  adequate and timely referral of
information about potentially suspicious activity through appropriate levels of
Bank management, including a policy for determining action to be taken when
necessary due diligence information cannot be obtained from a customer or
otherwise; and

 

(iv)                                 maintenance of sufficient documentation by
the Bank with respect to its investigation and analysis of suspicious activity,
including the resolution and escalation of concerns.

 

Approval, Implementation, and Progress Reports

 

3.                                      (a)                                  The
Bank shall submit written programs that are acceptable to the Reserve Bank and
the Commissioner within the applicable time periods set forth in paragraphs 1
and 2 of this Agreement.

 

(b)                                  The Bank shall adopt the approved programs
within 10 days of approval by the Reserve Bank and the Commissioner. The Bank
shall thereafter implement and fully comply with the approved programs. During
the term of this Agreement, the approved programs shall not be amended or
rescinded without the prior written approval of the Reserve Bank and the
Commissioner.

 

4

--------------------------------------------------------------------------------


 

4.                                       Within 10 days after the end of each
calendar quarter following the date of this Agreement, the Bank shall submit to
the Reserve Bank and the Commissioner written progress reports detailing all
actions taken to comply with the provisions of this Agreement, and the results
thereof. Management’s responses to any audit reports covering BSA/AML matters
prepared by internal or external auditors shall be included with the progress
report. The Reserve Bank and the Commissioner may, in writing, discontinue the
requirement for progress reports or modify the reporting schedule.

 

Notices

 

5.                                       All communications regarding this
Agreement shall be sent to:

 

(a)

Mr. W. Arthur Tribble

 

Vice President

 

Federal Reserve Bank of Dallas

 

P. O. Box 655906

 

Dallas, Texas 75265

 

 

(b)

Mr. Randall James

 

Commissioner

 

Texas Department of Banking

 

2601 North Lamar

 

Austin, Texas 78705

 

 

(c)

Mr. Glen E. Roney

 

Chairman of the Board and Chief Executive Officer

 

P.O. Box 4797

 

McAllen, Texas 78502-4797

 

Miscellaneous

 

6.                                       The provisions of this Agreement shall
be binding on the Bank and each of its institution-affiliated parties in their
capacities as such, and their successors and assigns.

 

7.                                       Each provision of this Agreement shall
remain effective and enforceable until stayed, modified, terminated or suspended
in writing by the Reserve Bank and the Commissioner.

 

5

--------------------------------------------------------------------------------


 

8.                                           Notwithstanding any provision of
this Agreement, the Reserve Bank and the Commissioner may, in their sole
discretion, grant written extensions of time to the Bank to comply with any
provision of this Agreement.

 

9.                                           The provisions of this Agreement
shall not bar, estop, or otherwise prevent the Board of Governors, the Reserve
Bank, the Commissioner or any federal or state agency from taking any further or
other action affecting the Bank or any of its current or former
institution-affiliated parties or their successors or assigns.

 

10.                                     This Agreement is a “written agreement”
for the purposes of, and is enforceable by the Board of Governors as an order
issued under, section 8 of the FDI Act.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of this 25 day of April, 2006.

 

 

TEXAS STATE BANK

FEDERAL RESERVE BANK
OF DALLAS

 

 

 

 

By:

/s/ G.E. Roney

 

By:

/s/ E. Ann Worthy

 

 

 

 

 

 

TEXAS DEPARTMENT OF BANKING

 

 

 

 

 

By:

/s/ Gayle L. Griffin

 

 

 

Deputy Banking Commissioner

 

 

6

--------------------------------------------------------------------------------

 